Exhibit 10

 

BIOJECT RESTRICTED STOCK UNIT GRANT AGREEMENT

AND NOTICE OF GRANT

 

This BIOJECT RESTRICTED STOCK UNIT GRANT AGREEMENT AND NOTICE OF GRANT (this
“Agreement”) is made as of the XX day of XX 200X (the “Effective Date”). 
Capitalized Terms used in this Agreement, if not otherwise defined, have the
meanings given them in the Restated 1992 Stock Incentive Plan, as amended
September 13, 2001 and March 13, 2003 (the “Plan”).

 

BETWEEN:

 

 

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

20245 SW 95th Avenue

 

Tualatin, Oregon 97062

(“Company”)

 

 

AND:

 

 

 

EMPLYOEE

 

Address

(“Participant”)

 

WHEREAS, the Compensation Committee has selected the Participant to receive a
Restricted Stock Unit Award pursuant to the Plan; and

 

WHEREAS, the Restricted Stock Unit Award provided in this Agreement is offered
in consideration for the Participant’s service with the Company, and the
Participant is willing to abide by the obligations imposed under this Agreement;

 

NOW, THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Company and the Participant hereby
agree as follows:

 

1.                                       Grant Of Restricted Stock Units;
Acceptance.

 

(a)                                  Subject to the restrictions, terms and
conditions of the Plan and this Agreement, the Company hereby awards to the
Participant                     (XXX) Restricted Stock Units (the “Award”) with
each unit representing the right to receive one share of the Company’s Common
Stock.

 

(b)                                 The grant of Restricted Stock Units shall be
null and void unless the Participant shall accept this Agreement by executing it
in the space provided below and returning it to the Company.

 

--------------------------------------------------------------------------------


 

2.                                       Delivery of Certificates Representing
Stock Units.

 

(a)                                  The Company shall hold the Restricted Stock
Units in book-entry form.  Subject to Section 6 and unless deferred by the
Participant, thirty (30) days following the vesting of the Restricted Stock
Units pursuant to Section 3 or thirty (30) days after the termination of the
Participant’s employment by the Company for any reason (each such date, the
“Issuance Date”), the Company shall issue to the Participant a stock certificate
representing a number of shares of Common Stock equal to the number of vested
Restricted Stock Units credited to Participant under this Agreement; provided,
however, that in the event of a Change in Control Event and regardless of
whether the Participant’s employment by the Company has terminated, the
Issuance  Date  shall be  within 10 days of the occurrence of the Change  in
Control.  The Company shall not be required to issue fractional shares of Common
Stock upon settlement of the Award.

 

(b)                                 The Participant shall have no direct or
secured claim in any specific assets of the Company or the shares of Common
Stock to be issued on the Issuance Date and will have the status of a general
unsecured creditor of the Company.

 

3.                                       Vesting and Forfeiture.

 

(a)                                  Vesting Schedule-Award.  Subject to the
limitations contained herein, the Restricted Stock Units shall vest as follows:

 

In three equal installments on the first, second and third anniversaries of the
effective date, so that the Restricted Stock Units will be 100% vested on the
third anniversary of the Effective Date.

 

Any Restricted Stock Units that do not vest for any reason, for example, a
service date is not reached, will be forfeited to the Company and will again be
available for issuance under the Plan.

 

(b)                                 Vesting Schedule-Change in Control Units.

 

In the event there is a Change in Control Event (as defined below) or a
termination without cause as defined in section 4.2 of the Executive Employment
Agreement dated March 13, 2003 between the Company and Participant, the
Restricted Stock Units shall be deemed earned and 100% vested on the effective
date of the Change in Control Event.

 

A “Change in Control Event” is defined for purposes of this Agreement as any of
the following events:

 

(i)                                     The approval by the shareholders of the
Company of:

 

(A)                              any consolidation, merger or plan of share
exchange involving the Company (a “Merger”) as a result of which the holders of
outstanding securities of the Company ordinarily having the right to vote for
the election of directors (“Voting Securities”) immediately prior to the Merger
do not continue to hold at least 50% of the combined voting power of the
outstanding Voting Securities of the surviving or continuing corporation
immediately after the Merger,

 

--------------------------------------------------------------------------------


 

disregarding any Voting Securities issued or retained by such holders in respect
of securities of any other party to the Merger;

 

(B)                                any sale, lease, exchange or other transfer
(in one transaction or a series of related transactions) of all, or
substantially all, the assets of the Company; or

 

(C)                                the adoption of any plan or proposal for the
liquidation or dissolution of the Company; or

 

(ii)                                  Any “person” or “group” (within the
meaning of Sections 13(d) and 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Act”)) shall, as a result of a tender or exchange offer, open
market purchases or privately negotiated purchases from anyone other than the
Company, have become the beneficial owner (within the meaning of Rule 13d-3
under the Act), directly or indirectly, of Voting Securities representing fifty
percent (50%) or more of the combined voting power of the then outstanding
Voting Securities.

 

(c)                                  Forfeiture.  As of the Effective Date, all
of the Restricted Stock Units are subject to forfeiture to the Company, without
compensation, upon termination of the Participant’s Continuous Service with the
Company with cause.  Restricted Stock Units that have not yet vested and are
subject to forfeiture without compensation are referred to in this Agreement as
“Unvested Units.”  Restricted Stock Units that have vested and are no longer
subject to forfeiture without compensation (but remain subject to the other
terms of this Agreement) are referred to in this Agreement as “Vested Units.” 
Notwithstanding anything in this Agreement to the contrary, no Restricted Stock
Units will become Vested Units after the effective date of termination with
cause of the Participant’s Continuous Service with the Company (the “Termination
Date”).  There shall be no proportionate or partial vesting in the periods prior
to the applicable vesting dates and all vesting shall occur only on the
appropriate vesting date.

 

(d)                                 Termination and Termination Date.  In case
of any dispute as to whether the Participant is terminated, the Committee shall
have sole discretion to determine whether the Participant has been terminated
and the Termination Date.

 

(e)                                  Adjustments.  If there is any change made
in the Common Stock, without the receipt of consideration by the Company
(through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company) occurring after the Effective Date, as described
in the Plan, then an adjustment shall be made to this Award so that on the
Issuance Date, the Participant shall receive such securities, cash and/or other
property as would have been received had the Participant held a number of shares
of Common Stock equal to the number of Restricted Stock Units held by the
Participant pursuant to this Award immediately prior to such change or
distribution, and such an adjustment shall be made successively each time any
such change shall occur.

 

--------------------------------------------------------------------------------


 

4.                                       Restrictions on Transfers.

 

(a)                                  Restriction on Transfer.  Participant shall
not sell, assign, transfer, pledge, hypothecate, or otherwise encumber or
dispose of the Restricted Stock Units that are subject to forfeiture pursuant to
Section 3 until the restrictions on such Restricted Stock Units have lapsed or
been removed.  Notwithstanding the foregoing, the Participant may transfer
Restricted Stock Units (i) by will or the laws or descent and distribution or
(ii) pursuant to beneficiary designation procedures approved by the Company.

 

(b)                                 Transferee Obligations.  Each person (other
than the Company) to whom the Restricted Stock Units are transferred, as a
condition precedent to the validity of such transfer, shall acknowledge in
writing to the Company that such person is bound by the provisions of this
Agreement to the same extent such Restricted Stock Units would be so subject if
retained by the Participant.

 

5.                                       Rights as Shareholder.  This grant of
Restricted Stock Units does not confer upon the Participant any rights as a
shareholder of the Company (including, without limitation, voting and dividend
rights) unless and only to the extent shares of Common Stock are issued on the
Issuance Date.  The Company shall credit the Participant with a number of
Restricted Stock Units whose underlying shares of Common Stock have a Fair
Market Value equal to the dividend paid on each share of Common Stock,
multiplied by the total number of restricted stock units subject to the Award
described in this Agreement. Restricted Stock Units issued in respect of
dividend equivalents shall be subject to the same rules and restrictions as
Units originally subject to the Award.

 

6.                                       Withholding Taxes.

 

(a)                                  Withholding Tax Payment Obligations.  As a
condition precedent to the delivery to the Participant of any shares of Common
Stock subject to the Award, the Participant shall, upon request by the Company,
pay to the Company such amount of cash as the Company may be required, under all
applicable federal, state, local or other laws or regulations, to withhold and
pay over as income or other withholding taxes (the “Required Tax Payments”) with
respect to the Award.  If the Participant shall fail to advance the Required Tax
Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Participant.

 

(b)                                 Method of Payment.  The Participant may
elect to satisfy the obligation to advance the Required Tax Payments by any of
the following means: (1) a cash payment to the Company pursuant to Section 6(a),
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
(which the Participant has good title, free and clear of all liens and
encumbrances) having a fair market value, determined as of the date the
obligation to withhold or pay taxes first arises in connection with the Award
(the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the shares of Common Stock otherwise to be delivered to
the Participant pursuant to the Award, a number of whole shares of Common Stock
having a fair market value,

 

--------------------------------------------------------------------------------


 

determined as of the Tax Date, equal to the Required Tax Payments, (4) a cash
payment by a broker-dealer acceptable to the Company through whom the
Participant has sold the shares with respect to which the Required Tax Payments
have arisen, except as prohibited by Section 402 of the Sarbanes-Oxley Act of
2002 or (5) any combination of (1), (2) and (3).  The Committee shall have sole
discretion to disapprove of an election pursuant to any of clauses (2)-(5). 
Shares of Common Stock to be delivered or withheld may not have a fair market
value in excess of the minimum amount of the Required Tax Payments.  Any
fraction of a share of Common Stock that would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Participant.  No certificate representing a share of Common Stock
shall be delivered until the Required Tax Payments have been satisfied in full.

 

7.                                       Compliance with Laws and Regulations.
 The issuance and transfer of the Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state and federal
laws and regulations and with all applicable requirements of any Exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer.

 

8.                                       Successors and Assigns.  The Company
may assign any of its rights under this Agreement.  This Agreement shall be
binding upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer herein set forth, this
Agreement will be binding upon Participant and Participant’s heirs, executors,
administrators, successors and assigns.

 

9.                                       No Right to Employment.  Nothing
contained in this Agreement shall confer upon the Participant any right with
respect to the continuation of the Participant’s office or employment nor shall
anything contained in this Agreement interfere in any way with the right of the
Company to adjust Participant’s compensation from the level in existence at the
time of the grant hereof.  Nothing contained in this Agreement shall interfere
in any way with the right of the Company or the Participant to terminate
Participant’s employment with the Company.

 

10.                                 Laws Applicable to Construction.  The
interpretation, performance and enforcement of this Agreement shall be governed
by the laws of the State of Oregon. The parties agree that the forum for
resolution of any dispute arising out of, or relating to, the Agreement shall be
by arbitration in Multnomah County, Oregon in accordance with the provisions of
the Arbitration Services of Portland, Inc.  The prevailing party will be
entitled to recover from the other party an amount determined reasonable as
attorney fees.

 

11.                                 Notices.  Any notice to be given under the
terms of this Agreement shall be addressed to the Company in care of its
President or Secretary at its office in Portland, Oregon, and any notice to be
given to the Participant shall be addressed to the Participant at the address
given on the first page of this Agreement, or at such other address as either
party may hereafter designate in writing to the other.  Any such notice shall
have been duly given when enclosed in a properly sealed envelope addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office branch regularly maintained by the
Government of the jurisdiction in which the notice is mailed.

 

--------------------------------------------------------------------------------


 

12.                                 Further Instruments.  The parties agree to
execute such further instruments and to take such further action as may be
reasonably necessary to carry out the purposes and intent of this Agreement.

 

13.                                 Headings.  The captions and headings of this
Agreement are included for ease of reference only and will be disregarded in
interpreting or construing this Agreement.  All references herein to Sections
will refer to Sections of this Agreement.

 

14.                                 Agreement Subject to Plan.  The Award and
this Agreement are subject to all the provisions of the Plan, the provisions of
which are hereby made a part of this Agreement, and are further subject to all
interpretations, amendments, rules and regulations which may from time to time
be promulgated and adopted pursuant to the Plan.  In the event of any conflict
between the provisions of this Agreement and those of the Plan, the provisions
of the Plan shall control.  Participant, by execution hereof, acknowledges
receipt of the Plan and any interpretations, amendments, rules and regulations
adopted pursuant to the Plan as they currently exist and acceptance of the terms
and conditions of the Plan, such interpretations, amendments, rules and
regulations and of this Agreement.

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Participant has executed
this Agreement in duplicate, as of the Execution Date.

 

BIOJECT MEDICAL TECHNOLOGIES INC.

PARTICIPANT

 

 

 

 

 

 

 

Name:

 

 

 

 

Its:

 

 

Name:

 

 

 

--------------------------------------------------------------------------------